Form odefo (Revised 06/2017)


                                      United States Bankruptcy Court − District of Kansas
                                               161 Robert J. Dole US Courthouse
                                                       500 State Avenue
                                                     Kansas City, KS 66101

Case Number: 19−20543                                               Chapter: 13

In re:
Tiffany Jo VanNorman
                                                                    Nathan T. VanNorman
fka    Tiffany Jo Boone
                                                                    12582 County Road 1095
12582 County Road 1095                                              Mound City, KS 66056
Mound City, KS 66056
                                                                    SSN: xxx−xx−1941
SSN: xxx−xx−3135
                                                                                                                 Filed and
                                                                                                           Entered By The Court
                                      ORDER TO CORRECT DEFECTIVE DOCUMENT(S)                                       5/6/19
                                                                                                             David D. Zimmerman
                                                                                                                Clerk of Court
                                                                                                             US Bankruptcy Court


The following document was filed in this matter and is defective for the following reason(s):


          20 − Notice of Objection Deadline. Proposed Hearing to be held 6/18/2019 at 9:30 am. Certificate of
           Service on 5/4/2019. Filed by Stephen S Marshall on behalf of Nathan T. VanNorman, Tiffany Jo
          VanNorman (RE: related document(s)18 Motion for Deviate from local rule re plan payments Filed
          on behalf of Joint Debtor Nathan T. VanNorman, Debtor Tiffany Jo VanNorman, with Certificate of
                              Service.) Objections due by 6/10/2019. (Marshall, Stephen)

          21 − Notice of Objection Deadline. Proposed Hearing to be held 6/18/2019 at 9:30 am. Certificate of
           Service on 5/4/2019. Filed by Stephen S Marshall on behalf of Nathan T. VanNorman, Tiffany Jo
          VanNorman (RE: related document(s)19 Amended Chapter 13 Plan Filed by Joint Debtor Nathan T.
               VanNorman, Debtor Tiffany Jo VanNorman (RE: related document(s)3 Chapter 13 Plan).)
                                   Objections due by 6/10/2019. (Marshall, Stephen)



             The mailing matrix showing the name and address of the parites served must be
                                  attached to the certificate of service.



The Court will take no further action and no hearing will be scheduled until the filer corrects the above−described deficiency.
The filer is ordered to correct all deficiencies listed above within fourteen (14) days of the date of this order. Failure to timely
comply will result in this matter being set on the Court's show cause docket or denied, in the Court's sole discretion, without
further notice.
It is so ORDERED.



Document 22 − 20, 21                                                s/ Robert D. Berger
                                                                    Judge, United States Bankruptcy Court




                            Case 19-20543            Doc# 22        Filed 05/06/19          Page 1 of 1
